Elias Cantu, Jr., Hector Cantu,
                                                                       Mary Cantu, Cynthia Cantu,
                                                                       Leticia Cantu, Emilio Cantu,
                                                                       and Ivar Cantu, Individually
                                                                        and as the Heirs of Maria s

                             Fourth Court of Appeals
                                    San Antonio, Texas
                                            June 3, 2014

                                        No. 04-14-00329-CV

   SAVASENIORCARE ADMINISTRATIVE SERVICES, L.L.C., SSC Rio Grande City
               Operating Company, L.P. and Mark Anthony West,
                                Appellants

                                                  v.

Elias CANTU, Jr., Hector Cantu, Mary Cantu, Cynthia Cantu, Leticia Cantu, Emilio Cantu, and
          Ivar Cantu, Individually and as the Heirs of Maria Maldonado Cantu,
                                        Appellees

                    From the 381st Judicial District Court, Starr County, Texas
                                   Trial Court No. DC-13-669
                           Honorable Jose Luis Garza, Judge Presiding

                                           ORDER
        On May 19, 2014, appellants were ordered to file written proof that the clerk’s fee for the
preparation of the clerk’s record had been paid. On May 29, 2014, appellants filed a response
with a receipt which this court construed as proof that the payment had been made; therefore, on
June 2, 2014, this court ordered that trial court clerk to file the clerk’s record.

        In response to this court’s June 2, 2014 order, the trial court clerk filed written notice that
the fee for preparing the clerk’s record has not been paid, but only the fee for filing the notice of
appeal. It is therefore ORDERED that appellants provide written proof to this court within ten
(10) days of the date of this order that the clerk’s fee for preparing the clerk’s record has been
paid. If appellants fail to respond within the time provided, this appeal will be dismissed for
want of prosecution. See TEX. R. APP. P. 37.3(b).

                                                       _________________________________
                                                       Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2014.

                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court